Bruce, J.
(after stating the facts as above). The sole question for the determination in this case is whether a mortgage which is given by an entryman while a single man, and pending a proceeding to cancel a prior homestead entry, and after he has planted a crop on the land, and after the determination of the contest in his favor in the local land office, but before the issuance of the final order by the General Land Office, and before he has actually filed as a homestead entryman under *394Lis preference right, is a valid lien at all; and if a valid lien, a Hen against the homestead rights of his wife, whom he married before filing and before the issuance of the order canceling the prior entry by the TJnited, States General Land Office, but .after the execution of the mortgage, final proof having subsequently been made. We think it is a valid lien.
This case is, indeed, decided by the prior decision of Adam v. McClintock, 21 N. D. 483, 131 N. W. 394. In that case we held that a mortgage which was executed by an entryman after filing, but before final proof, was a valid lien, even as against family homestead rights. In that case the homestead entry was made by the wife before her mar-: riage. We held that she was bound by her own covenants, and as far as her husband was concerned “the homestead exemption is dependent entirely upon the estate and interest of the owner thereof, and is subject to her legal and valid contracts. It is secondary to the wife’s title and dependent upon it, and cannot exceed the wife’s rights or modify the wife’s title. . . . The husband, coplaintiff, must base the family homestead exemption upon the wife’s title, and he, like the wife, is by the statute concluded by the recorded mortgage imputing notice to him. The homestead exemption could not be given retroactive force in any event, certainly not beyond the time when it could have existed. The mortgage, being valid when given, remained unaffected by the homestead exemption subsequently coming into existence
It is true that in the case cited the mortgage was given after the filing. We cannot see, however, how that fact in any way changes the rule. If the courts hold, as they seem almost universally to hold, that a mortgage is valid which is given before the mortgagor obtains title by final proof, and relates by statute, § 6131, Compiled Laws of 1913, to the time when originally given, we can see no reason why it should not be considered valid when given pending a contest, and after a decision of the local land office in the contestant’s favor, even though before the actual filing of the preference entry. Plaintiffs are precluded from denying the validity of the mortgage, both by estoppel from the mortgage covenants and by the statute as to after-acquired title, § 6131, Compiled Laws of 1913.
The judgment of the District Court is in all things affirmed.
The costs and disbursements of this appeal will be taxed against the' plaintiffs and appellants.